Citation Nr: 1141571	
Decision Date: 11/08/11    Archive Date: 11/21/11

DOCKET NO.  08-16 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for osteoporosis, including as secondary to service-connected type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to August 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was previously remanded by the Board in February 2010 and June 2011.


FINDING OF FACT

Osteoporosis was not manifested during the Veteran's active duty service or for many years after service, nor is it otherwise related to such service; the Veteran's osteoporosis is not causally related to nor has it been aggravated by his service-connected type II diabetes mellitus.


CONCLUSION OF LAW

The Veteran's claimed osteoporosis was neither incurred in nor aggravated by his active duty service, nor may it be presumed to have been so incurred in or aggravated by such service, nor is osteoporosis proximately due to or aggravated by the Veteran's service-connected type II diabetes mellitus.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify and assist claimants.


I. Notice

The VCAA provides that VA has a duty to notify claimants of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).

The United States Court of Appeals for Veterans Claims' decision in Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by a letter dated in May 2006.  This notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence, as well as provided information regarding disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The contents of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

II. Duty to Assist

The VCAA also provides that VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the Veteran's service treatment records, VA treatment records, and private treatment records are on file.  The Veteran has not indicated that there are relevant, available records which would support his claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).

The Veteran was afforded VA examinations in January 2007, April 2010, and August 2011.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The examination reports are thorough and contain sufficient information to decide the issue on appeal.  Thus, the Board finds that further examination is not necessary.

The Board finds there was substantial compliance with its April 2010 and June 2011 remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination 'more than substantially complied with the Board's remand order').  In this regard, additional VA treatment records were obtained and VA medical examinations were administered in April 2010 and August 2011.  Therefore, the Board will proceed to review and decide the claim based on the evidence that is of record.

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran to notify and assist him have been fulfilled with respect to the issue of entitlement to service connection for osteoporosis, and the Veteran is not prejudiced by a decision on the claim at this time.

Service Connection

I.  Laws and Regulations

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

Additionally, for Veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as osteomalacia, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 252 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Further, service connection is warranted for a disability, which is proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  The Court has also held that service connection can be granted for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).

II.  Factual Background and Analysis

The Veteran is seeking entitlement to service connection for osteoporosis.  Specifically, the Veteran contends that his osteoporosis is secondary to his service-connected type II diabetes mellitus.  Historically, a May 2005 RO rating decision granted service connection for type II diabetes mellitus, effective December 7, 2004.

The Board notes that it has thoroughly reviewed all the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail all the evidence submitted by the Veteran or in his behalf.  See Gonzales v. West, 218 F. 3d 1378, 1380 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence, and on what this evidence shows, or fails to show, on the claim.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board discuss its reasons for rejecting evidence favorable to the veteran).

When neither the veteran nor the record raises the theory of entitlement to service connection on a direct basis, the Board need not consider and discuss that theory.  Nevertheless, the Board finds that there is no competent or credible evidence suggesting that the Veteran was diagnosed with osteoporosis during service or during a presumptive period, nor is there supporting evidence to suggest any continuity of osteoporosis from service to show a nexus to service.  Also, the Veteran has only asserted the theory of secondary service connection.  Therefore, the Board will not discuss direct or presumptive service connection.  Robinson v. Mansfield, 21 Vet. App. 545 (2008).

The Veteran was afforded a VA examination in January 2007.  The examiner noted that the claims file was reviewed prior to the examination.  The Veteran's chief complaint was pain in his hips and lower back.  The Veteran reported that the pain was worse in the right hip.  The Veteran reported that his pain had been ongoing for about the past 2 years, and that he was told that he had osteoporosis approximately 8 to 10 months ago.  The examiner noted that the Veteran's private treatment records showed 2 bone mass density studies, on in April 2006 and one in June 2006.  In April 2006, the results showed 2.2 in the hips and 2.4 in the lumbosacral spine.  In June 2006, the results showed 1.1 in the hips and 2.3 in the lumbosacral spine.  The examiner noted that neither study indicated that the Veteran had true osteoporosis, but that the Veteran did have osteopenia, but bordering on osteoporosis.  The Veteran stated that his had had diabetes mellitus type II since 2001, and that he was receiving treatment.  The examiner diagnosed the Veteran with osteopenia.  The examiner opined that the Veteran's diabetes was not a cause of the osteoporosis, nor did it aggravate the osteoporosis, given that osteoporosis was not a known complication of diabetes mellitus.

The VA and private treatment records document the Veteran's ongoing treatment for osteopenia and osteoporosis.  A VA bone mineral density report from September 2007 documents that the Veteran was diagnosed with osteoporosis.  Subsequent VA treatment records document that the Veteran has been consistently diagnosed with osteoporosis.  A VA endocrine note from September 2007 states that the Veteran had idiopathic osteoporosis, with a history of osteopenia.  The physician stated that the Veteran's osteoporosis was probably due to his genetics and low peak bone mass with small frame.  The Board observes that the VA and private treatment records do not state that the Veteran's osteopenia and/or osteoporosis had been caused by or aggravated by his type II diabetes mellitus.

In support of his claim, the Veteran submitted a copy of a page from the Merck Manual of Medicine.  The document stated that examples of diseases that may cause secondary osteoporosis included diabetes mellitus.

Pursuant to the Board's February 2010 remand instructions, the Veteran was afforded another VA examination in April 2010.  The examiner noted that the claims file was reviewed.  During the examination, the Veteran reported that the onset of his osteoporosis was in 2004.  The Veteran had complaints of tenderness in the hips, pain in the bones in the legs, and pain in the hands, as well as that his feet were waking him up at night.  The Veteran reported that the course since onset had been progressively worse.  The Veteran's current treatment included taking TUMS.

Physical examination revealed no evidence of leg shortening, no abnormal bones, no abnormal joints, no signs of active infection, no weight bearing joints were affected, no evidence in the feet of abnormal weight bearing, no evidence of genu recurvatum, no constitutional signs of bone disease, and no malunion of the calcis or astragalus.  The Veteran reported being able to stand for 15 to 20 minutes, with weakness in his back and legs, as well as being able to walk 1 to 3 miles because of leg pain.  The examiner found no evidence of involucrum, sequestrum, or draining sinus.

The examiner diagnosed the Veteran with idiopathic osteoporosis diagnosed by bone density measurements.  The examiner opined that it was less likely than not that the Veteran's osteoporosis was related to his service-connected diabetes.  The examiner's rationale was based on searching the Merck Manual, which was the same source that the Veteran submitted in support of his contention.  The examiner stated that more than 80 percent of osteoporosis in men was primary, meaning that the chance that the Veteran's disorder was secondary to diabetes was less than 20 percent.  The examiner stated that diabetes was mentioned as a cause of secondary osteoporosis, but only as a complication kidney failure.  The examiner stated that idiopathic osteoporosis was having an unknown cause with normal hormone levels and normal vitamin levels.  The examiner noted that the Veteran had a least 4 endocrine consultations, was tested for secondary conditions, and was given the final diagnosis of idiopathic osteoporosis.  The examiner noted that none of the consultations mentioned diabetes as a possible cause.  The examiner stated that he reviewed the published medical literature, and out of 160 articles found, only 18 were possibly pertinent.  One of the articles stated that osteopenia and osteoporosis may occur with early type I diabetes, but in type II diabetes bone mineral density is not affected.  The examiner noted that another article stated that osteoporosis cannot be considered a complication of type II diabetes.

In August 2011, the Veteran was afforded another VA examination, pursuant to the Board's June 2011 remand instructions.  The examiner noted that the claims file was reviewed.  The examiner opined that it was less likely than not that the Veteran's osteoporosis was incurred in or caused by his active duty service.  The examiner also opined that it was less likely than not that the Veteran's osteoporosis was due to his service-connected type II diabetes mellitus.  The examiner stated that he reached this conclusion after reviewing the records and the information provided by the Veteran.  The examiner stated that he agreed with the previous examiners' conclusion, and upon reviewing the reference articles.  The examiner stated that it had been shown that osteoporosis does occur in diabetes mellitus type I, but that it was not the case for type II, and that the Veteran had been diagnosed with type II.  Regarding the question of aggravation of the Veteran's osteoporosis by diabetes mellitus, the examiner opined that aggravation of osteoporosis was not caused by or a result of diabetes mellitus.  The examiner stated that he agreed with the previous examiner's opinion that stated that there was no aggravation.  The examiner stated that, based on previous references, it stands to reason that if osteoporosis was not caused by diabetes mellitus type II, then no aggravation can exist of a condition not caused by diabetes mellitus type II.

Although the Veteran attempts to link his osteoporosis to his service-connected type II diabetes mellitus, the Board finds that the Veteran, as a layperson, is not competent to opine on medical matters such as the etiology of this specific medical disorder.  In this regard, the record does not show, nor does the Veteran contend, that he has specialized education, training, or experience that would qualify him to provide an opinion on this matter.  Accordingly, the lay statements as to an etiology or aggravation are entitled to no probative value.  See Bostain v. West, 11 Vet. App. 124, 127 (1998); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Furthermore, the Board finds that the Veteran is also not competent to diagnose himself with osteoporosis, as such would require specialized knowledge, training, and testing.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board acknowledges the Veteran's submittal of the Merck Manual of Medicine in support of his claim.  However, the Board must resolve the decisive medical questions in this case by relying upon the most probative competent medical findings addressing the Veteran's specific case.  The Board may not adopt the conclusions suggested by the Veteran through his citation of general medical information, as the Board is not competent to engage in medical analysis applying such generalized information to the particulars of the Veteran's specific case and medical history.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In this case, the most persuasive probative analysis of the decisive medical questions at issue explains that the available current medical research does not present a basis for finding that the Veteran's osteoporosis is etiologically related to, or has been aggravated by, his type II diabetes mellitus.  In this regard, the VA examiners from April 2010 and August 2011 both considered the Merck Manual, which was submitted by the Veteran.  However, both examiners made a distinction between type I diabetes mellitus and type II diabetes mellitus, which was not differentiated on the page from the Merck Manual that the Veteran submitted.

The Board finds that service connection for osteoporosis as secondary to type II diabetes mellitus is not warranted.  Considering the totality of the evidence, the Board is presented with an evidentiary record which persuasively weighs against service connection for the Veteran's osteoporosis as secondary to type II diabetes mellitus.  The only evidence in support of such a link is the Veteran's statements and the Merck Manual, which are far outweighed by the VA medical nexus opinions.  The evidence against such a link includes the VA medical opinions from the January 2007, April 2010, and August 2011 examinations.  Significantly, the August 2011 examiner concluded that it was less likely than not that the Veteran's osteoporosis was incurred in or caused by his active duty service, or due to his service-connected type II diabetes mellitus.  The examiner also concluded that the Veteran's osteoporosis was not aggravated by his type II diabetes mellitus.  In addition, the VA examiner from April 2010 concluded that it was less likely than not that the Veteran's osteoporosis was related to his service-connected diabetes.  Also, the examiner from January 2007 concluded that the Veteran's diabetes was not a cause of his osteoporosis, nor did it aggravate his osteoporosis.

The Board must resolve the decisive medical questions in this case by relying upon the most probative competent medical findings addressing the Veteran's specific case.  The Board has the authority to discount the weight and probity of evidence in light of its inherent characteristics and its relationship to other items of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In this case, the Board finds that the most persuasive probative analyses of the decisive medical questions at issue are the opinions from the January 2007, April 2010, and August 2011 VA examinations.  The Board observes that none of these opinions presented a basis for finding that the Veteran's osteoporosis is etiologically related to his active duty service or service-connected type II diabetes mellitus, or has been aggravated by his service-connected type II diabetes mellitus.  The only evidence in favor of a link includes the Veteran's statements and the Merck Manual, which the Board finds unpersuasive in light of the other evidence of record.

The Board sympathizes with the Veteran, recognizes his service and understands fully his contentions.  Nevertheless, after thorough review of the evidence currently of record, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for osteoporosis, to include as secondary to type II diabetes mellitus.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for osteoporosis is not warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


